Appeal from a judgment of the Supreme Court, Ontario County (James R. Harvey, A.J.), entered August 5, 2004 in a proceeding pursuant to CPLR article 78. The judgment granted the petition seeking to annul a determination made by respondents on July 31, 2003 denying an application for a required permit.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed with costs for reasons stated in decision at Supreme Court. Present—Green, J.E, Hurlbutt, Scudder, Pine and Lawton, JJ.